UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1113


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

JILL J. THOMPSON; WILBUR L. THOMPSON,

                   Claimants – Appellants,

             and

1866.75 BOARD FEET AND 11 DOORS AND CASINGS, MORE OR LESS,
OF DIPTERYX PANAMENSIS IMPORTED FROM NICARAGUA,

                   Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-01100-GBL-TRJ)


Submitted:    September 2, 2009            Decided:   September 22, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jill J. Thompson, Wilbur L. Thompson, Appellants Pro Se.         Stefan
Dante Cassella, Natalie Ann Voris, Special Assistant             United
States Attorneys, Alexandria, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jill and Wilbur Thompson appeal the district court’s

orders granting Plaintiff’s motion for summary judgment, denying

Appellants’ motions to suppress and for sanctions, and denying

leave to amend Appellants’ answer.        We have carefully reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Thompson,   No.   1:07-cv-01100-GBL-TRJ   (E.D.   Va.   filed   Nov.   24,

2008; entered Nov. 26, 2008).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                  3